El Juez Asociado Señor Wole,
emitió la opinión del tribunal-.
El artículo 91 del Código de Enjuiciamiento Civil dis-pone :
"Cuando en una acción que afecte al título o al derecho de pose-sión de una propiedad inmueble, el demandante al tiempo de pre-sentar la demanda, y el demandado al tiempo de presentar la contes-tación o en cualquier tiempo después, pidieren se declare que lo que se reclama es suyo, podrán presentar para su anotación al regis-trador del distrito en que radicare la propiedad o parte de ella un aviso de la cuestión litigiosa pendiente, el cual contendrá los nombres *911y apellidos de las partes, el objeto de la demanda o contestación, y la 'descripción de la propiedad en litigio. Sólo desde el día de la pre-sentación del aviso para ser anotado se considerará que el comprador o la persona que adquiera un gravamen sobre la propiedad litigiosa, tiene conocimiento, para los efectos legales, de la acción pendiente contra las partes designadas por sus nombres verdaderos.”
Bajo este artículo, el registrador está obligado a anotar en sus libros la pendencia de un pleito aun cuando la propie-dad que se trate de recuperar, o afectada, no esté inscrita. Según indica el recurrente, no cabe distinguir el caso de los de embargo. Sobrinos de Villamil v. Registrador, 32 D.P.R. 545; Armstrong v. Registrador, 34 D.P.R. 267.
Después de publicarse la opinión que-antecede, bailamos que la misma cuestión fué resuelta en forma similar en el caso de Zapata v. El Registrador de San Juan, 40 D.P.R. 564.

La nota recurrida debe ser revocada y se ordena la anota-ción.